 1                                                         The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                      NO. CR18-241 RAJ
11
                            Plaintiff,
12                                                   ORDER TO SEAL
                       v.
13
      NICHOLAS MATTHEW STEVENS,
14
                            Defendant.
15
16         Having considered the Government’s Motion to Seal, and due to the sensitive
17 victim information contained therein, it is hereby ORDERED that the Government’s
18 Motion to Seal (Dkt. #42) is GRANTED. The Government’s Supplemental Restitution
19 Memorandum and Attachments A-B, shall remain sealed.
20         DATED this 2nd day of August, 2019.
21
22                                                 A
23                                                 The Honorable Richard A. Jones
24                                                 United States District Judge

25
26
27
28
     Order to Seal                                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     US v. NICHOLAS STEVENS / CR18-241 RAJ - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
